IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0027
                               Filed April 30, 2014


IN THE INTEREST OF B.H., C.H., D.H., AND D.H.,
Minor Children,

C.H., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



       The father appeals the juvenile court’s termination of his parental rights.

AFFIRMED.



       Cynthia S. Finley, Cedar Rapids, for appellant father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Jerry Vander Sanden, County Attorney, and William C.

Ostlund, Assistant County Attorney, for appellee State.

       Julie Trachta, Cedar Rapids, attorney and guardian ad litem for minor

children.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                             2


VOGEL, P.J.

         The father appeals the juvenile court’s termination of his parental rights to

his children, B.H., C.H., D.H., and D.H. The father claims the State failed to

prove by clear and convincing evidence grounds to terminate his parental rights

under Iowa Code section 232.116(1)(e), (f), and (l) (2013). He further asserts he

should have been granted an additional six months to correct to his substance

abuse issues and that termination was not in the children’s best interest. Due to

the father’s chronic substance abuse problem, his homelessness, and his

inability to find or sustain employment, we conclude the State proved by clear

and convincing evidence the father’s rights should be terminated pursuant to

Iowa Code section 232.116(1)(f). Moreover, granting additional time would not

resolve the father’s issues, and termination is in the children’s best interest.

Consequently, we affirm.1

         B.H., born 1998, C.H., born 2000, D.H. and D.H., twins born in 2004, first

came to the attention of the Iowa Department of Human Services (DHS) in

November 2010. This was due to a founded child abuse assessment detailing

how the father had assaulted the mother in front of the children, as well as how

the father forced C.H. and B.H. to blow into his breathalyzer so his car would

start after he had been drinking.         The children were adjudicated in need of

assistance on January 14, 2011.

         The children initially remained in the mother’s care. However, the mother

left for Minnesota with the children, without DHS’s permission. She and the

children resided in homes for victims of domestic violence for a period of time.

1
    The mother’s parental rights were also terminated; she does not appeal.
                                              3


The children were removed from the mother’s care and returned to Iowa on

March 5, 2012, and were placed with the maternal grandparents. The children

continue to reside with the grandparents.

         The father was not able to obtain suitable housing for any significant

length of time during the pendency of the proceeding. He rented an apartment

for approximately six months in 2013, but was unable to pay the bills and moved

out. At the time of the termination hearing, he was homeless and living with his

mother. With regard to his employment situation, he testified he has “done work

for people, whether it’s the construction-type stuff or painting or moving or

whatever. Side income. But as far as being—having a job-job that I go to on a

consistent basis, it’s been several years.”

         Additionally, the father continues to abuse drugs, including alcohol,

cocaine, and methamphetamine.              He completed several substance abuse

treatment programs but has periodically relapsed. Though he refused almost all

of the court-ordered drug tests, he wore a drug-detecting patch that tested

positive for methamphetamine in August 2013.2 The father also has a criminal

history including convictions for aggravated burglary, armed robbery, domestic

abuse, theft, fugitive from justice, and OWIs.

         The father consistently attended visitations and progressed from

supervised to unsupervised visits. However, after his relapse in April 2013, the

visits were reduced to a two-hour supervised visit each week. In spite of the

father’s many problems, he and the children retain a good bond.



2
    He wore a patch, but missed all weekly testing until August 2013.
                                        4


      The following services were provided during the pendency of the

proceedings: family safety, risk, and permanency services; supervision and

services through DHS; substance abuse evaluations and treatment; drug testing;

supervised visitation; individual counseling; mental health treatment; access to

the STEPPS program; domestic violence counseling; family team meetings; Linn

County Home Health Services for extra visits; and Behavioral Health Integrative

Services.

      Despite the receipt of services, the father continued to remain homeless

and abuse drugs.     Consequently, the State petitioned for termination of his

parental rights on September 19, 2013. A hearing was held, and on December

19, 2013, the court terminated the parental rights of both parents pursuant to

Iowa Code section 232.116(1)(e), (f), and (l). The father appeals.

      We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id. To terminate parental rights under paragraph

(f), the State must prove the children are four years of age or older, they were

adjudicated children in need of assistance, they have been removed from the

parent’s care for at least twelve of the last eighteen months, and there is clear

and convincing evidence the children cannot be returned to the parent’s care at

the present time. Iowa Code § 232.116(1)(f).
                                          5


       In terminating the parental rights of the parents, the juvenile court stated

the following:

       Despite multiple services, including, but not limited to, substance
       abuse evaluations, substance abuse treatments and mental health
       counseling, the parents continued to struggle with the same issues.
       The parents have both completed multiple substance abuse
       treatment programs and continued to relapse. The parents have
       not complied with Court-ordered drug testing and have continued to
       abuse methamphetamine, cocaine, and alcohol. When they are
       together they use drugs. Both parents recently used together and
       tested positive for methamphetamine . . . . There continue to be
       concerns about domestic violence between them. They also have
       been chronically homeless. Neither one currently has a home
       where visits with the children can take place . . . . Additionally, they
       continue to be unemployed and unable to support themselves,
       much less the children. For these reasons, the children cannot be
       returned to their care without continuing to be children in need of
       assistance at this time or in the near future.

       We agree with this assessment. The father testified he used both alcohol

and methamphetamine in October 2013. His continual drug use, unemployment,

domestic violence issues, and homelessness are strong indicators the children

cannot presently be returned to his care.        Consequently, the juvenile court

correctly found the State proved by clear and convincing evidence grounds to

terminate the father’s parental rights under Iowa Code section 232.116(1)(f).

       Moreover, granting the father an additional six months would not resolve

this situation. He has been in substance abuse programs for years and has yet

to maintain sobriety. He also cannot find a suitable home for himself or the

children. In determining the future actions of the parent, his past conduct is

instructive. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). It is clear granting the

father more time is not in the children’s best interest.      “We have repeatedly

followed the principle that the statutory time line must be followed and children
                                          6

should not be forced to wait for their parent to grow up.” In re N.F., 579, N.W.2d

338, 341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). The children

are placed with their maternal grandparents and are doing well. They also are in

need of permanency. Therefore, termination of the father’s parental rights is in

the children’s best interest, and we affirm the order of the juvenile court.

       AFFIRMED.